Citation Nr: 0702555	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1969 to 
February 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision.  Although the RO 
indicated that the appeal includes the matter to reopen the 
previously denied claim for service connection for a 
psychiatric disorder, other than PTSD, since the veteran's 
notice of disagreement and substantive appeal only addressed 
the claim for PTSD, the Board will limit this decision to 
that issue.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for PTSD, in a May 1991 rating decision, 
and the veteran did not appeal.  That decision is now final.

2.  Evidence submitted since May 1991 fails to show a 
diagnosis of PTSD.


CONCLUSION OF LAW

New and material evidence has not been submitted and the 
claim of entitlement to service connection for PTSD, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
PTSD, was denied by a May 1991 rating decision which was not 
appealed and is now final.  Nevertheless, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of the veteran's last rating decision in May 
1991, only the veteran's service medical records and 
personnel records were of record.  He failed to report for a 
VA examination and since there was no medical evidence of 
record reflecting a diagnosis of PTSD, the claim was denied.  

Since May 1991, new evidence has been associated with the 
claims file including: VA treatment records, showing 
treatment for an anxiety disorder, and the veteran's 
testimony at a hearing before a decision review officer.  
None of the additional medical records reflect the veteran 
has been diagnosed to have PTSD.  Therefore, while the 
evidence is new, it is not material.  There must be competent 
evidence reflecting the presence of the claimed disability.  
Accordingly, new and material evidence not having been 
submitted, the claim of entitlement to service connection for 
PTSD is not reopened and remains denied.  


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letters dated in September 2004 and July 2005.  By these 
letters, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.  
It is noted that the veteran was advised that his claim was 
previously denied because the condition was not diagnosed.  
He also was advised of the definitions of "new" and 
"material."  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to the last adjudication (in a 
October 2005 supplemental statement of the case).  In short, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA treatment records and service medical records have been 
obtained.  Additionally, the veteran testified at a hearing 
before a hearing officer, and was offered the opportunity to 
testify at a hearing before the Board, but he declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
PTSD, is not reopened, and remains denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


